Case 8:19-cv-01677-JVS-KES Document 24 Filed 02/24/20 Page 1 of 20 Page ID #:128


  1   LAW OFFICES OF KYLE KUBISCH
      Kyle Kubisch (State Bar No. 203981)
  2   2600 Michelson Drive, Suite 1700
      Irvine, CA 92612
  3   Telephone: 949-225-4475
      Facsimile: 949-225-4476
  4   kkubisch@kubischlaw.com
  5   Attorneys for Plaintiff
      SHUTAO LIN
  6

  7

  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
      SHUTAO LIN,                                   Case No. 8:19-cv-01677-JVS-KES
 11
                   Plaintiff,                       PLAINTIFF SHUTAO LIN’S
 12                                                 NOTICE OF MOTION AND
            v.                                      MOTION FOR DEFAULT
 13                                                 JUDGMENT AGAINST
      THE GABONESE REPUBLIC,                        DEFENDANT THE GABONESE
 14                                                 REPUBLIC; MEMORANDUM OF
                   Defendant.                       POINTS AND AUTHORITIES
 15
                                                    [Filed Concurrently with
 16                                                 Declaration of Shutao Lin]
 17                                                 Date: March 23, 2020
                                                    Time: 1:30 p.m.
 18                                                 Dept: 10C
 19
            Please take notice that on March 23, 2020 at 1:30 p.m., or as soon thereafter
 20
      as the parties may be heard in Department 10C of the above-entitled Court located at
 21
      411 West Fourth Street, Santa Ana, California, Plaintiff Shutao Lin (“Plaintiff”) will
 22
      move for default judgment against defendant The Gabonese Republic (“Defendant”).
 23
      Default judgment is appropriate pursuant to Federal Rule of Civil Procedure 55(b)
 24
      and Local Rule 55-1 because the Defendant has failed to defend itself in this action
 25
      the court has already entered default against Defendant.
 26
            This Motion is based on this Notice of Motion and Motion, the accompanying
 27
      Memorandum of Points and Authorities, the concurrently filed Declaration of Shutao
 28
                                                1
       PLAINTIFF SHUTAO LIN’S NOTICE OF MOTION AND MOTION FOR DEFAULT JUDGMENT AGAINST
                                DEFENDANT THE GABONESE REPUBLIC
Case 8:19-cv-01677-JVS-KES Document 24 Filed 02/24/20 Page 2 of 20 Page ID #:129


  1   Lin and exhibits attached thereto, and the pleadings and papers on file in this action.
  2   Date: February 24, 2020          LAW OFFICES OF KYLE KUBISCH
  3                                    By: _______/s/ Kyle Kubisch________________
                                             KYLE KUBISCH
  4                                          Attorney for Plaintiff
                                             SHUTAO LIN
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                 2
       PLAINTIFF SHUTAO LIN’S NOTICE OF MOTION AND MOTION FOR DEFAULT JUDGMENT AGAINST
                                DEFENDANT THE GABONESE REPUBLIC
Case 8:19-cv-01677-JVS-KES Document 24 Filed 02/24/20 Page 3 of 20 Page ID #:130




                                     TABLE OF CONTENTS

     I.     INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

     II.    FACTUAL SUMMARY. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
            A.  Underlying facts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
            B.  Procedural history . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

     III.   DEFENDANT WAS SERVED AND FAILED TO APPEAR . . . . . 4
            A.  The Court has jurisdiction over Defendant . . . . . . . . . . . . . . . 5
            B.  Defendant was properly served . . . . . . . . . . . . . . . . . . . . . . . . 5
            C.  Defendant failed to appear and has defaulted . . . . . . . . . . . . . 6
            D.  Plaintiff has complied with Local Rule 55 . . . . . . . . . . . . . . . 6

     IV.    JUDGMENT SHOULD BE ENTERED AGAINST
            DEFENDANT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
            A.  Plaintiff will be prejudiced absent entry of
                default judgment. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
            B.  Plaintiff has alleged meritorious claims. . . . . . . . . . . . . . . . . . 7
            C.  Eitel factors four through seven also weigh in favor
                of judgment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
                1.     Amount at stake . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
                2.     Possibility of dispute . . . . . . . . . . . . . . . . . . . . . . . . . . 10
                3.     Possibility of excusable neglect . . . . . . . . . . . . . . . . . . 11
                4.     Policy for deciding cases on the merits .. . . . . . . . . . . . 11
            D.  The monetary relief plaintiff seeks is fair and reasonable . . . 11
                1.     Plaintiff has established damages . . . . . . . . . . . . . . . . . 11
                2.     Plaintiff is entitled to pre-judgment interest . . . . . . . . . 12
                3.     The court should adopt a seven percent per annum
                       interest rate . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

     V.     CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14




                                                       i
Case 8:19-cv-01677-JVS-KES Document 24 Filed 02/24/20 Page 4 of 20 Page ID #:131




                                  TABLE OF AUTHORITIES
     Cases

             Federal

     Au Bon Pain Corp. v. Artect, Inc., 653 F.2d 61 (2d Cir. 1985) . . . . . . . . . . 7

     Barnard v. Theobald, 721 F.3d 1069 (9th Cir. 2013) . . . . . . . . . . . . . . . . . 13

     Danning v. Lavine, 572 F.2d 1386 (9th Cir.1978) . . . . . . . . . . . . . . . . . . . . 8

     Eitel v. McCool, 782 F .2d 1470 (9th Cir. 1986) . . . . . . . . . . . . . . . . . passim

     Elektra Entertainment Group Inc. v. Crawford,
           226 F.R.D. 388 (C.D.Cal.2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

     Fed. Trade Comm. v. 1263523 Ontario Inc.,
           205 F. Supp. 2d 205 (S.D.N.Y. 2002) . . . . . . . . . . . . . . . . . . . . . . 7, 11

     FTC v. Good Ebusiness, LLC, 2016 WL 3704489
          (C.D. Cal. July 12, 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 12

     FTC v. Hope for Car Owners, LLC, No. 2:12-cv-778,
          2013 WL 322895, at *5-7 (E.D. Cal. Jan. 24, 2013) . . . . . . . . . . . . 12

     Geddes v. United Fin. Grp, 559 F.2d 557 (9th Cir. 1977) . . . . . . . . . . . . . . 7

     Great American Insurance Co. v. MIVCO Packing Co.,
           LLC, No. 08-05454, 2009 WL 942390 (N.D.Cal. April 6, 2009) . . . 8

     Landstar Ranger, Inc. v. Parth Enters., Inc.,
          725 F. Supp. 2d 916 (C.D. Cal. 2010) . . . . . . . . . . . . . . . . . . . . . . . 10

     PepsiCo, Inc. v. Cal. Sec. Cans,
           238 F. Supp. 2d 1172 (C.D. Cal. 2002) . . . . . . . . . . . . . . . . . . . passim

     Purcell v. United States, 1 F.3d 932 (9th Cir. 1993) . . . . . . . . . . . . . . . . . . 12

     TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915 (9th Cir. 1987) . . . . . . 8, 10



                                                     ii
Case 8:19-cv-01677-JVS-KES Document 24 Filed 02/24/20 Page 5 of 20 Page ID #:132




     Vogel v. Rite Aid Corp., 992 F. Supp. 2d 998, 1013 (C.D. Cal. 2014) . . . . 11

     Walters v. Statewide Concrete Barrier, Inc., No. C 04-2559 JSW,
           2006 WL 2527776, *4 (N.D.Cal. Aug. 30, 2006) . . . . . . . . . . . . . . . 10

     Oak Harbor Freight Lines, Inc. v. Sears Roebuck, & Co.,
          513 F.3d 949 (9th Cir. 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

     Sea Hawk Seafoods, Inc. v. Exxon Corp.,
          484 F.3d 1098 (9th Cir. 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

     S.E.C. v. Platforms Wireless Int’l Corp.,
           617 F.3d 1072 (9th Cir. 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

     United States v. Gordon, 393 F.3d 1044 (9th Cir. 2004) . . . . . . . . . . . . . . 13

              State

     Amelco Electric v. City of Thousand Oaks, 27 Cal. 4th 228 (2002) . . . . . . . 8

     Chartered Bank of London v. Chrysler Corp.,
           115 Cal.App.3d 755 (1981) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

     Diede Const., Inc., v. Monterey Mechanical Co.,
           125 Cal.App.4th 380, 385 (2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

     Helmer v. Bingham Toyota Isuzu,
          129 Cal.App.4th 1121 (2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

     Spates v. Dameron Hospital Assn., 114 Cal.App.4th 208 (2003) . . . . . . . . . 9

     Rules

     Federal Rule of Civil Procedure 55(b)(2) . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

     Local Rule, 55-1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 7

     Statutes

     28 U.S.C. § 1330(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

                                                          iii
Case 8:19-cv-01677-JVS-KES Document 24 Filed 02/24/20 Page 6 of 20 Page ID #:133




     28 U.S.C. § 1331(b) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

     28 U.S.C. § 1603(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

     28 U.S.C. § 1608 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

     28 U.S.C. § 1608(d) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

     28 U.S.C. § 1608(e) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

     California Civil Code, § 3287(a) 28 U.S.C. § 1608(d) . . . . . . . . . . . . . . . . 13




                                                           iv
Case 8:19-cv-01677-JVS-KES Document 24 Filed 02/24/20 Page 7 of 20 Page ID #:134


  1                    MEMORANDUM OF POINTS AND AUTHORITIES
  2   I.       INTRODUCTION
  3            Defendant has chosen not to respond to the Complaint in this matter or
  4   otherwise defend itself. Accordingly, the Court entered Defendant’s default pursuant
  5   to Federal Rule of Civil Procedure 55(a). Plaintiff has spent nearly twenty-five years
  6   litigating with Defendant in The Netherlands, England and France, only for
  7   judgments to be mooted on and execution efforts rebuffed. Pursuant to the court’s
  8   January 2020 order, Plaintiff seeks a default judgment for monetary damages in the
  9   sum of $25,433,122, plus pre- and post-judgment interest and costs. These damages
 10   are supported by evidence, including an expert report, and are consistent with the
 11   award that was entered against Defendant in December 2005 in The Netherlands.1
 12            Plaintiff meets the factors courts may consider in entering a default judgment.
 13   These factors, articulated by the Ninth Circuit in Eitel v. McCool, 782 F .2d 1470,
 14   1471-1472, (9th Cir. 1986), include: (1) the possibility of prejudice to the Plaintiff;
 15   (2) the merits of Plaintiffs substantive claim; (3) the sufficiency of the complaint; (4)
 16   the sum of money at stake in the action; (5) the possibility of a dispute concerning
 17   material facts; (6) whether the default was due to excusable neglect; and (7) the
 18   strong policy underlying the Federal Rules of Civil Procedure favoring of decisions
 19   on the merits.
 20            Pursuant to the allegations of the Complaint, Plaintiff is entitled to relief on
 21   the merits. Further, he has established damages. The Court, therefore, should enter
 22   default judgment in his favor against Defendant in the sum of $25,433,122.
 23   II.      FACTUAL SUMMARY
 24            A.    Underlying facts
 25            Plaintiff is the CEO and assignee of Morning Star International Corporation
 26   1
       Judgment in the amount of $25,433,122 plus pre- and post-judgment interest and
 27
      costs was entered against Defendant in the Amsterdam District Court in the
      Netherland on December 14, 2005. However, Plaintiff’s was unable to levy upon
 28
      Defendant’s assets located in The Netherlands after The Netherlands Supreme Court
      determined that it lacked jurisdiction.
                                                    1
           PLAINTIFF SHUTAO LIN’S NOTICE OF MOTION AND MOTION FOR DEFAULT JUDGMENT AGAINST
                                    DEFENDANT THE GABONESE REPUBLIC
Case 8:19-cv-01677-JVS-KES Document 24 Filed 02/24/20 Page 8 of 20 Page ID #:135


  1   (“MSI”). (Declaration of Shutao Lin (“Lin Dec.”), ¶ 1.) In July 1994, Plaintiff was
  2   invited by Gabon’s Minister of Transport, Tourism and National Parks to come to
  3   Gabon to negotiate the sale of scrap metal from the Gabonese railways. (Complaint,
  4   ¶ 16.) On August 23, 1994, Defendant provided MSI the exclusive right to collect
  5   scrap metal from the Gabonese railways pursuant to a written contract (the
  6   “Agreement”).2 (Exhibit “3” to Complaint.) The Agreement granted MSI the
  7   exclusive right to collect 300,000 tons of scrap for its own account for $20 per metric
  8   ton. (Lin Dec., ¶ 9; Complaint, ¶ 21; Exhibit “3” to Complaint.)
  9           On or about November 2, 1994, Plaintiff and thirteen MSI employees arrived
 10   in Gabon with equipment and materials to perform. (Lin Dec., 14; Complaint, ¶ 27.)
 11   In addition, MSI spent at least $630,000 in research and preparation for performance
 12   and spent hundreds of thousands more in labor cost, transportation and supplies.
 13   (Lin Dec., ¶ 24; Complaint, ¶ 44.) Plaintiff met with Alexandre Ayo Barro, the
 14   President-Director in regard to the project, who provided permission to commence
 15   work. (Lin Dec., ¶ 14.) Work began on November 19, 1994. (Lin Dec., ¶ 14.)
 16           Upon his arrival in Gabon, Plaintiff and the accompanying employees were
 17   subjected to harassment by Gabonese officials. (Lin Dec., ¶¶ 15-22; Complaint, ¶¶
 18   28-40.) For instance, Plaintiff was summoned by the son-in-law of the Gabonese
 19   President to meet with General Neree Fernand Odjia, Commander of the Gabonese
 20   Presidential Guard in the middle of the night. (Lin Dec., ¶ 31.) General Odjia
 21   demanded Plaintiff pay him $10,000,000. (Complaint, ¶ 31.) Plaintiff refused.
 22   (Complaint, ¶ 32.)
 23           In the days following Plaintiff’s refusal, MSI’s employees were trailed and
 24   harassed by the Defendant’s Presidential Guard. (Complaint, ¶ 35.) Plaintiff was also
 25   subjected to further extortion demands from other Gabonese government officials.
 26   2
       The Agreement was executed by Gabonese railway operator Office du Chemin de
 27   Fer Transgabonais, a parastatal undertaking considered as a part of the Gabonese
      Ministry of Transport, Tourism and National Parks.
 28
                                                 2
          PLAINTIFF SHUTAO LIN’S NOTICE OF MOTION AND MOTION FOR DEFAULT JUDGMENT AGAINST
                                   DEFENDANT THE GABONESE REPUBLIC
Case 8:19-cv-01677-JVS-KES Document 24 Filed 02/24/20 Page 9 of 20 Page ID #:136


  1   This included: (1) a $5,000,000 demand from Defendant’s incoming Minister of
  2   Transportation; (2) a $3 million demand by a Director-General; (3) a $500,000
  3   demand by the Secretary-General of Transportation; and (4) a $50,000 demand by
  4   the Defendant’s President’s physician. (Complaint, ¶ 31.) Plaintiff refused to pay
  5   these (illegal) demands. (Complaint, ¶ 32.) General Odjia threatened that unless
  6   Plaintiff did so, his employees would be harassed, the work would stop, and that he
  7   would be kicked out of the country. (Complaint, ¶ 34.)
  8         In retribution, by way of a letter dated December 2, 1994, Defendant purported
  9   to terminate the Agreement. (Complaint, ¶ 36.) Defendant did so on the pretext that
 10   MSI had not started its operations and had failed to provide a bank guarantee. (Lin
 11   Dec., ¶ 19; Complaint, ¶ 36.) The purported termination was without merit and a
 12   breach of the Agreement as work had timely commenced and there was no obligation
 13   under the Agreement to issue a bank guarantee. (Lin Dec., ¶ 19.) Moreover,
 14   Defendant violated the exclusive right granted to MSI to collect the scrap metal
 15   under the Agreement, as it had made a deal on the sale of the same scrap metal with
 16   a company owned by one of the ex-wives of Omar Bongo, who was the Gabonese
 17   president at the time. (Complaint, ¶ 36.)
 18         Notwithstanding Defendant’s purported termination of the Agreement,
 19   General Odjia continued to seek to extort Plaintiff and lowered his demand from
 20   $10,000,000 to $600,000. (Complaint, ¶ 37.) In mid-December 1994, after Plaintiff
 21   refused to pay, General Odjia pointed his pistol at him and threatened his life.
 22   (Complaint, ¶¶ 37-38.) Defendant then attached MSI’s bank account in Gabon and
 23   seized its property. (Complaint, ¶ 61.) In order to protect his employees, Plaintiff
 24   sent nearly all his employees home but, at the urging of the U.S. Ambassador to
 25   Gabon, stayed behind after the ambassador promised to raise the issues with
 26   President Bongo. (Complaint, ¶ 39.) After these efforts provided fruitless, Plaintiff
 27   sought to leave the country. (Complaint, ¶ 40.) However, February 14, 1995,
 28   Plaintiff was arrested at Libreville Airport in Gabon and his passport was seized.
                                                  3
       PLAINTIFF SHUTAO LIN’S NOTICE OF MOTION AND MOTION FOR DEFAULT JUDGMENT AGAINST
                                DEFENDANT THE GABONESE REPUBLIC
Case 8:19-cv-01677-JVS-KES Document 24 Filed 02/24/20 Page 10 of 20 Page ID #:137


   1   (Complaint, ¶ 40.) Only after the US ambassador intervened, Plaintiff was released
   2   four days later. (Complaint, ¶ 40.) Defendant never returned the equipment which
   3   was worth at least $630,000 at the time of conversion. (Complaint, ¶ 64.)
   4          B.    Procedural history
   5          Despite the U.S. Ambassador’s efforts, Defendant refused to honor its
   6   contractual commitments or return properties. Proceedings in the Amsterdam
   7   District Court were filed. (Complaint, ¶ 74.) Defendant did not respond, and a
   8   default judgment was entered against it in the principal sum of $25,433,122 (plus
   9   pre- and post-judgment interest and costs). (Complaint, ¶ 74; Exhibit “2” to Lin
  10   Dec.) Those damages were based upon an expert report provided by a renowned
  11   U.K. Chartered Engineer. (Exhibit “3” to Lin Dec.) Four years later, Defendant
  12   unsuccessfully sought to have default judgment set aside. (Complaint, ¶ 76.) After
  13   several additional legal battles related to efforts to levy upon Defendant’s assets
  14   based in the Netherlands, the Netherlands Court ruled on September 5, 2014 that
  15   Plaintiff could not establish that Defendant was the beneficiary of the assets sought
  16   to be attached which apparently mooted the 2005 judgment. (Lin Dec., ¶ 28.)
  17          On or about November 2015, MSI levied 27 prejudgment third party
  18   attachments against Defendant. (Lin Dec., ¶ 29.) In a February 29, 2016
  19   interlocutory ruling, the Amsterdam District Court, in agreement with MSI, posed a
  20   number of questions to the Dutch Supreme Court related to execution. (Lin Dec., ¶
  21   29.) On September 30, 2016 the Dutch Supreme Court ruled that the burden of proof
  22   regarding the absence of any public purpose of the attached goods rests on the
  23   creditor and not on the foreign state and that the creditor would be unable to retrieve
  24   the destination of goods owned or receivables owed to a foreign state. (Lin Dec., ¶
  25   29.) Following this ruling, MSI withdrew from the proceedings in the Amsterdam
  26   District Court. (Lin Dec., ¶ 29.)
  27   III.   DEFENDANT WAS SERVED AND FAILED TO APPEAR
  28          Because the Motion requests the entry of judgment against a sovereign, 28
                                                  4
         PLAINTIFF SHUTAO LIN’S NOTICE OF MOTION AND MOTION FOR DEFAULT JUDGMENT AGAINST
                                  DEFENDANT THE GABONESE REPUBLIC
Case 8:19-cv-01677-JVS-KES Document 24 Filed 02/24/20 Page 11 of 20 Page ID #:138


   1   U.S.C. § 1608(e) requires Plaintiff to provide “evidence satisfactory to the court” of
   2   a claim and right to relief. The facts and the law clearly support the entry of
   3   judgment in this case.
   4         A.     The Court has jurisdiction over Defendant
   5         Defendant is a foreign sovereign as defined in 28 U.S.C. § 1603(a). Subject
   6   matter jurisdiction over this matter is conferred by 28 U.S.C. § 1330(a) providing
   7   “original jurisdiction without regard to amount in controversy of any nonjury civil
   8   action against a foreign state” as to which no immunity may be claimed or under any
   9   international agreement. Personal jurisdiction over a foreign sovereign is conferred
  10   by § 1330(b) “where service [of process] has been made under” 28 U.S.C. § 1608.
  11   The requirements for personal jurisdiction have been met as Defendant has been
  12   served pursuant to 28 U.S.C. § 1608(a)(3), as set forth supra in Section III.B., and
  13   the district courts have original jurisdiction pursuant to 28 U.S.C. § 1330(a).
  14         B.     Defendant was properly served
  15         There are four methods of service of process specified in 28 U.S.C. § 1608(a),
  16   and the methods are to be considered sequentially. The first two methods are not
  17   applicable because there is no “special arrangement” between the parties for service
  18   of process (28 U.S.C. § 1608(a)(1)) nor is Defendant believed to be a party to any
  19   international convention on service of process (28 U.S.C. §1608(a)(2)). Thus,
  20   service was accomplished under 28 U.S.C. §1608(a)(3) “by sending a copy of the
  21   summons and complaint and a notice of the suit, together with a translation of each
  22   into the official language of the foreign state.” This method requires a “form of mail
  23   requiring a signed receipt, to be addressed and dispatched by the clerk of the court to
  24   the head of the ministry of foreign affairs” of the sovereign.
  25         Plaintiff followed the procedures established by this Court for mailing under
  26   §1608(a)(3) and arranged for delivery of the filings and translations to be made on
  27   the Ministry of Foreign Affairs of Gabon in Libreville, Gabon. The mailing was
  28   performed by international courier DHL, from whom a receipt acknowledging
                                                   5
        PLAINTIFF SHUTAO LIN’S NOTICE OF MOTION AND MOTION FOR DEFAULT JUDGMENT AGAINST
                                 DEFENDANT THE GABONESE REPUBLIC
Case 8:19-cv-01677-JVS-KES Document 24 Filed 02/24/20 Page 12 of 20 Page ID #:139


   1   delivery on September 13, 2019 and a Gabonese signature, was filed with the clerk.
   2   (ECF Nos. 15, 17 and 20.)
   3         C.     Defendant failed to appear and has defaulted
   4         Pursuant to 28 U.S.C. § 1608(d), foreign states and their agencies and
   5   instrumentalities have 60 days after service of process to file an answer or other
   6   responsive pleading. 28 U.S.C. § 1608(d). Defendant was served on September 13,
   7   2019. Its response was due on about November 12, 2019. Defendant failed to plead
   8   and has not appeared in this action. The clerk entered Defendant’s default pursuant
   9   to Rule 55(a) of the Federal Rules of Procedure on January 7, 2020. (ECF Nos. 20
  10   and 21).
  11         D.     Plaintiff has complied with Local Rule 55-1
  12         Local Rule 55-1 requires that a party moving for default judgment submit a
  13   declaration” (1) indicating when and against which party default has been entered;
  14   (2) identifying the pleading as to which default has been entered; (3) indicating
  15   whether the defaulting party is an infant or incompetent person, and if so, whether
  16   that person is represented by a general guardian, committee, conservator or other
  17   representative; (4) stating that the Service Members Civil Relief Act, 50 App. U.S.C.
  18   § 521, does not apply; and (5) affirming that notice has been served on the defaulting
  19   party, if required by Rule 55(b)(2).
  20         Plaintiff has complied with these requirements. (Lin Dec, ¶ 31.) Plaintiff has
  21   provided a declaration attesting that Defendant’s default was entered on January 7,
  22   2020 in regard to the operative complaint that was filed on September 3, 3019. (Lin
  23   Dec., ¶ 31.) Plaintiff has also provided a declaration asserting that Defendant is not
  24   an infant, incompetent person, member of the military service or otherwise exempt
  25   from default judgment under the Service Members Civil Relief Act, 50 App. U.S.C.
  26   § 521. (Lin Dec., ¶ 31.) Finally, as Defendant has not appeared in the action, Plaintiff
  27   was not required to notify Defendant of its intent to seek this default judgment. (Lin
  28   Dec., ¶ 31.) The procedural prerequisites to entry of default judgment are thus
                                                  6
        PLAINTIFF SHUTAO LIN’S NOTICE OF MOTION AND MOTION FOR DEFAULT JUDGMENT AGAINST
                                 DEFENDANT THE GABONESE REPUBLIC
Case 8:19-cv-01677-JVS-KES Document 24 Filed 02/24/20 Page 13 of 20 Page ID #:140


   1   satisfied. See, e.g., Elektra Entertainment Group Inc. v. Crawford, 226 F.R.D. 388,
   2   392 (C.D.Cal.2005) (finding that the procedural requirements of Rule 55 and Local
   3   Rule 55-1 were met where plaintiff submitted declarations addressing each required
   4   factor).
   5   IV.    JUDGMENT SHOULD BE ENTERED AGAINST DEFENDANT
   6          A default judgment is appropriate because of Defendant’s failure to appear.
   7   Plaintiff’s well-pled factual allegations are to be taken as true. Geddes v. United Fin.
   8   Grp, 559 F.2d 557, 560 (9th Cir. 1977) ("upon default[,] the factual allegations of the
   9   complaint, except those relating to the amount of damages, will be taken as true").
  10   Entry of default constitutes an admission of all well-pleaded allegations of the
  11   complaint by the defaulted party, except those relating to damages. Au Bon Pain
  12   Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1985). As shown below, the relevant
  13   Eitel factors support entry of judgment.
  14          A.      Plaintiff will be prejudiced absent entry of default judgment
  15          Default judgment is the only way to resolve Plaintiff’s claims against the
  16   Defendant. Without a default judgment, Plaintiff will be prejudiced and without
  17   ready recourse for Defendant’s breach of the Agreement and the torts it committed.
  18   See PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1177 (C.D. Cal. 2002)
  19   (finding plaintiff would suffer prejudice without entry of default judgment because
  20   they would likely be without other recourse for recovery). At the minimum, if the
  21   default judgment is not entered, Plaintiff will be forced to commit time and resources
  22   to prosecute a lawsuit in which the Defendant will not participate. See, e.g., FTC. v.
  23   1263523 Ontario Inc., 205 F. Supp. 2d 205, 208-09 (S.D.N.Y. 2002) (denial of
  24   default judgment would be "unfairly prejudicial" to the FTC when
  25   defendant failed to respond to a complaint or default motion, or to enter an
  26   appearance).
  27          B.      Plaintiff has alleged meritorious claims
  28          The second and third Eitel factors permit the Court to evaluate the merits of
                                                  7
         PLAINTIFF SHUTAO LIN’S NOTICE OF MOTION AND MOTION FOR DEFAULT JUDGMENT AGAINST
                                  DEFENDANT THE GABONESE REPUBLIC
Case 8:19-cv-01677-JVS-KES Document 24 Filed 02/24/20 Page 14 of 20 Page ID #:141


   1   Plaintiff’s substantive claims and the sufficiency of its Complaint to determine if the
   2   "plaintiff[s] state a claim on which [they] may recover." PepsiCo, 238 F. Supp. 2d at
   3   1175 (internal citations and quotation marks omitted); see also Danning v. Lavine,
   4   572 F.2d 1386, 1388 (9th Cir.1978) (stating that the issue is whether the allegations
   5   in the complaint state a claim upon which plaintiff can recover). The Complaint
   6   properly alleges the elements for the three substantive causes of action against the
   7   Defendant. Moreover, the Complaint's factual allegations, taken as true because of
   8   the default, along with the evidence Plaintiff submits in connection with this Motion,
   9   demonstrate the merit of Plaintiff’s substantive claims and damages. See TeleVideo
  10   Sys., Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987) (noting that district
  11   court exceeded the requirements of Fed. R. Civ. P. 55 "by taking extensive evidence
  12   on all allegations in the complaint including damages.").
  13         The elements of a claim for breach of contract are: (1) the existence of a
  14   contract, (2) performance by the plaintiff, (3) breach and (4) damage as a result of
  15   defendant's breach. See Great American Insurance Co. v. MIVCO Packing Co., LLC,
  16   No. 08-05454, 2009 WL 942390, *6 (N.D.Cal. April 6, 2009) (citing Amelco
  17   Electric v. City of Thousand Oaks, 27 Cal. 4th 228 (Cal. 2002)). Defendant breached
  18   the Agreement and converted MSI’s properties as set forth in the Complaint.
  19   Plaintiff has pled all of the elements of a contract claim including the existence of the
  20   agreement, performance, breach and damages.
  21         Plaintiff has also pled all elements of a promissory estoppel cause of action.
  22   Promissory estoppel is invoked where “[a] promise which the promisor should
  23   reasonably expect to induce action or forbearance of a definite and substantial
  24   character on the part of the promisee and which does induce such action or
  25   forbearance is binding if injustice can be avoided only by enforcement of the
  26   promise.” Diede Const., Inc., v. Monterey Mechanical Co., 125 Cal.App.4th 380,
  27   385 (2004). The elements of promissory estoppel are (1) a clear promise, (2)
  28   reliance, (3) substantial detriment, and (4) damages measured by the extent of the
                                                   8
        PLAINTIFF SHUTAO LIN’S NOTICE OF MOTION AND MOTION FOR DEFAULT JUDGMENT AGAINST
                                 DEFENDANT THE GABONESE REPUBLIC
Case 8:19-cv-01677-JVS-KES Document 24 Filed 02/24/20 Page 15 of 20 Page ID #:142


   1   obligation assumed and not performed. Helmer v. Bingham Toyota Isuzu, 129
   2   Cal.App.4th 1121, 1130 fn. 3 (2005); see also U.S. Ecology, 129 Cal.App.4th at 901.
   3   Based on Defendant’s promises, substantial costs were incurred in in transporting
   4   employees and equipment to Gabon to prepare for performance. (See e.g. Complaint,
   5   ¶ 27.)
   6            Further, Plaintiff has established that Defendant converted over $630,000 in
   7   equipment and assets. (Complaint, ¶¶ 61-64.) The elements of a conversion cause of
   8   action are: (1) plaintiff’s ownership or right to possession of personal property at the
   9   time of the conversion; (2) defendant’s conversion by a wrongful act or disposition
  10   of property rights and (3) damages. Spates v. Dameron Hospital Assn., 114
  11   Cal.App.4th 208, 221 (2003); Chartered Bank of London v. Chrysler Corp., (1981)
  12   115 Cal.App.3d 755. Plaintiff has alleged that defendant unlawfully took possession
  13   of equipment and assets such as cranes, forklifts, and bank accounts. (Complaint, ¶
  14   61.) Plaintiff alleges that Defendant continued to exercise dominion over the
  15   equipment and assets and has never returned them. (Complaint, ¶¶ 62, 64.) That
  16   equipment was worth at least $630,000 in 1994/1995 money. (Complaint, ¶ 63; Lin
  17   Dec., ¶ 24.) That was the sum awarded by the Netherland court in 2005 and what
  18   should be awarded now. (Exhibit “2” to Lin Dec.)
  19            C.    Eitel factors four through seven also weigh in favor of judgment
  20            The remaining Eitel factors allow the Court to consider the sum of money
  21   at stake, the possibility of a dispute concerning material facts, whether the default
  22   was due to excusable neglect, and the policies favoring decisions on the merits.
  23   Eitel, 782 F .2d at 1471-1472. Each weighs in favor of granting this motion.
  24                  1.    Amount at stake
  25            The fourth Eitel factor balances "the amount of money at stake in relation to
  26   the seriousness of Defendant's conduct." PepsiCo, 238 F. Supp. 2d at 1176. "This
  27   requires that the court assess whether the recovery sought is proportional to the
  28
                                                    9
        PLAINTIFF SHUTAO LIN’S NOTICE OF MOTION AND MOTION FOR DEFAULT JUDGMENT AGAINST
                                 DEFENDANT THE GABONESE REPUBLIC
Case 8:19-cv-01677-JVS-KES Document 24 Filed 02/24/20 Page 16 of 20 Page ID #:143


   1

   2   harm caused by defendant's conduct." Landstar Ranger, Inc. v. Parth Enters.,
   3   Inc., 725 F. Supp. 2d 916, 921 (C.D. Cal. 2010); see also, Walters v. Statewide
   4   Concrete Barrier, Inc., No. C 04-2559 JSW, 2006 WL 2527776, *4 (N.D.Cal. Aug.
   5   30, 2006) ("If the sum of money at issue is reasonably proportionate to the harm
   6   caused by the defendant's actions, then default judgment is warranted").
   7          The monetary relief sought, $25,433,122 (plus interest), is directly
   8   proportional because it is the amount of damages awarded in the 2005 judgment,
   9   based upon the expert report that the Netherlands court relied upon. As set forth in
  10   that expert report attached as Exhibit 3 to Plaintiff’s Declaration, economic damages
  11   of $24,700,000 was calculated based upon the 300,000 metric tons of scrap metal
  12   that was to be retrieved. The methodology of that computation was set forth in the
  13   expert report and adopted by the Dutch court. The Dutch court also awarded
  14   $630,000 and $103,122 plus interest based upon the expert report. (Exhibit “2” to
  15   Lin Dec.)
  16                 2.     Possibility of dispute
  17          The fifth Eitel factor is the possibility of a dispute concerning material facts.
  18   Because the factual allegations set forth in the Complaint are presumed true and
  19   the Defendant has not appeared to challenge them, there is no dispute concerning
  20   material facts. See Pepsico, 238 F.Supp.2d at 1177 ("Upon entry of default, all well
  21   pleaded facts in the complaint are taken as true, except those relating to damages,"
  22   citing TeleVideo Sys., Inc., 828 F.2d at 917-918). Since Plaintiff has supported its
  23   claims with ample evidence, and defendant has made no attempt to challenge the
  24   accuracy of the allegations in the complaint, no factual disputes exist that preclude
  25   the entry of default judgment. Indeed, the facts do not appear to have ever been
  26   substantively disputed by Defendant who has never sought to dispute the underlying
  27   facts that give rise to this action, in lieu of frustrating Plaintiff’s efforts to collect.
  28
                                                     10
         PLAINTIFF SHUTAO LIN’S NOTICE OF MOTION AND MOTION FOR DEFAULT JUDGMENT AGAINST
                                  DEFENDANT THE GABONESE REPUBLIC
Case 8:19-cv-01677-JVS-KES Document 24 Filed 02/24/20 Page 17 of 20 Page ID #:144


   1

   2                3.     Possibility of excusable neglect
   3         The sixth Eitel factor considers whether the default was due to excusable
   4   neglect. Here, as noted above, the Defendant was appropriately served. Indeed, it
   5   appears to be Defendant’s practice of not appearing to respond to Plaintiff’s claims
   6   or, for that matter, in actions filed by other parties against this same Defendant in
   7   United States courts. (Exhibits “5” and “6” to Lin Dec.) Despite having been served
   8   over five months ago, Defendant has not taken any steps to defend itself or respond
   9   to the allegations in the Complaint. Given these circumstances, there can be no
  10   excusable neglect. FTC v. Ebusiness, LLC, 2016 WL 3704489 at *6 (C.D. Cal. July
  11   12, 2016).
  12                4.     Policy for deciding cases on the merits
  13         The seventh Eitel factor considers the policy that "[c]ases should be decided
  14   upon their merits whenever reasonably possible." See Vogel v. Rite Aid Corp., 992
  15   F. Supp. 2d 998, 1013 (C.D. Cal. 2014) (quoting Eitel, 782 F.2d at 1472). "The
  16   mere enactment of Rule 55(b) indicates, however, that this preference, standing
  17   alone, is not dispositive . . .. and does not preclude the entry of default judgment."
  18   Id. (internal quotation marks and citations omitted). Here, Defendant’s "failure to
  19   answer [the] Complaint make[s] a decision on the merits impractical, if not
  20   impossible." PepsiCo, 238 F. Supp. 2d at 1177. Therefore, since the Defendant failed
  21   to appear and defend this action, the seventh Eitel factor does not preclude the entry
  22   of default judgment against them. Vogel, 992 F. Supp. 2d at 1013.
  23         D.     The monetary relief plaintiff seeks is fair and reasonable
  24                1.     Plaintiff has established damages
  25         Although the Court has discretion to hold a hearing to determine the monetary
  26   damages, it is not necessary here. In fact, courts generally decline conducting such
  27   hearings when damages are established by declaration or documentation. See e.g.,
  28   FTC v. 1263523 Ontario, Inc., 205 F. Supp. 2d 205, 211(S.D.N.Y. 2002) (holding
                                                  11
        PLAINTIFF SHUTAO LIN’S NOTICE OF MOTION AND MOTION FOR DEFAULT JUDGMENT AGAINST
                                 DEFENDANT THE GABONESE REPUBLIC
Case 8:19-cv-01677-JVS-KES Document 24 Filed 02/24/20 Page 18 of 20 Page ID #:145


   1   that default judgment of $10 million in equitable monetary relief was sufficiently
   2   supported by a declaration from Defendants' payment processor indicating revenue);
   3   FTC v. Hope for Car Owners, LLC, No. 2:12-cv-778, 2013 WL 322895, at *5-7
   4   (E.D. Cal. Jan. 24, 2013) (recommending entry of order granting default judgment
   5   application without hearing, when monetary award proposed by FTC was supported
   6   by documentation from Defendants' financial institutions); Good Ebusiness, LLC,
   7   2016 WL 3704489 at *7 (granting default judgment based on accountant's
   8   declaration).
   9         Plaintiff seeks principal damages in the amount that the Netherlands court
  10   awarded in 2005 that was based upon the expert report submitted. That report,
  11   provided by William George Prast, a Chartered Engineer (CEng) in the United
  12   Kingdom who was registered as a European Engineer with the European Federation
  13   of National Engineering Associations, opined that the economic damages incurred,
  14   measured in 1994-1995 dollars, was $24,700,000 (for the 300,000 metric tons of
  15   scrap metal that was to be provided pursuant to the Agreement. (Exhibit “3” to Lin
  16   Dec.) Simple interest on that amount from December 2, 1994 to through December
  17   2, 2019 is $43,125,000.
  18         In addition, Plaintiff is entitled to damages in the principal amount of
  19   $630,000 for the monies expended in preparing for performance and simple interest
  20   thereon in the $1,102,500 from December 2, 1994 to through December 2, 2019.
  21         Finally, Plaintiff is entitled to damages in the principal amount of $103,122 for
  22   property converted and simple interest in the amount of $180,463.50 from February
  23   16, 1995 through February 16, 2020.
  24         2.        Plaintiff is entitled to pre-judgment interest
  25         Even ignoring the fact that the Netherlands court had no problem awarding
  26   prejudgment interest, such is proper here. The court may award prejudgment interest
  27   in consideration of the equities of the case. “Awards of pre-judgment interest are
  28   governed by considerations of fairness and are awarded when it is necessary to make
                                                   12
        PLAINTIFF SHUTAO LIN’S NOTICE OF MOTION AND MOTION FOR DEFAULT JUDGMENT AGAINST
                                 DEFENDANT THE GABONESE REPUBLIC
Case 8:19-cv-01677-JVS-KES Document 24 Filed 02/24/20 Page 19 of 20 Page ID #:146


   1   the wronged party whole.” Purcell v. United States, 1 F.3d 932, 942-943 (9th Cir.
   2   1993) (citation omitted). Prejudgment interest is intended “to compensate for the loss
   3   of use of money due as damages from the time the claim accrues until judgment is
   4   entered.” Barnard v. Theobald, 721 F.3d 1069, 1078 (9th Cir. 2013). Further,
   5   pursuant to California Civil Code Section 3287(a), “[a] person who is entitled to
   6   recover damages certain, or capable of being made certain by calculation, and the
   7   right to recover which is vested in the person upon a particular day, is entitled also to
   8   recover interest thereon from that day[.]” Whether to award prejudgment interest is
   9   in “the district court’s sound discretion.” Id.
  10         Here, the award of interest is necessary to make Plaintiff whole. He has
  11   traveled the globe seeking redress from Defendant’s conduct and threats of violence
  12   and damages are capable of calculation when Defendant repudiated the Agreement.
  13         3.     The court should adopt a seven percent per annum interest rate
  14         The correct rate of prejudgment interest in federal court depends on the nature
  15   of the claims. “‘Prejudgment interest is a substantive aspect of a plaintiff’s claim,
  16   rather than a merely procedural mechanism.’ . . . State law generally governs awards
  17   of prejudgment interest in diversity actions, but federal law may apply to the
  18   calculation of prejudgment interest when a substantive claim derives from federal
  19   law alone.” Oak Harbor Freight Lines, Inc. v. Sears Roebuck, & Co., 513 F.3d 949,
  20   961 (9th Cir. 2008) (quoting Sea Hawk Seafoods, Inc. v. Exxon Corp., 484 F.3d
  21   1098, 1101 (9th Cir. 2007)). Even in a federal question case, where the federal
  22   interest rate ordinarily applies, the court may choose a different rate if “the equities
  23   of a particular case demand a different rate.’” S.E.C. v. Platforms Wireless Int’l
  24   Corp., 617 F.3d 1072, 1099 (9th Cir. 2010) (citation omitted); see United States v.
  25   Gordon, 393 F.3d 1044, 1063 n.12 (9th Cir. 2004) (“Under federal law the rate of
  26   prejudgment interest is the Treasury Bill rate as defined in 28 U.S.C. § 1961 unless
  27   the district court finds on substantial evidence that a different prejudgment interest
  28   rate is appropriate.”).
                                                   13
         PLAINTIFF SHUTAO LIN’S NOTICE OF MOTION AND MOTION FOR DEFAULT JUDGMENT AGAINST
                                  DEFENDANT THE GABONESE REPUBLIC
Case 8:19-cv-01677-JVS-KES Document 24 Filed 02/24/20 Page 20 of 20 Page ID #:147


   1

   2         Here, the California prejudgment interest rate should be used in light of the
   3   fact that Plaintiff's substantive claims are based on state law and in order to address
   4   the significant damages suffered.
   5   V.    CONCLUSION
   6         Therefore, the Plaintiff requests that the Court grant the Motion for Default
   7   Judgment and enter Judgment against the Defendant in the sum of $25,433,122, plus
   8   pre- and post-judgment interest and costs.
   9   Date: February 24, 2020          LAW OFFICES OF KYLE KUBISCH
  10                                    By: _______/s/ Kyle Kubisch________________
                                              KYLE KUBISCH
  11                                          Attorney for Plaintiff
                                              SHUTAO LIN
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                  14
        PLAINTIFF SHUTAO LIN’S NOTICE OF MOTION AND MOTION FOR DEFAULT JUDGMENT AGAINST
                                 DEFENDANT THE GABONESE REPUBLIC
